DETAILED ACTION
This action is in response to claims filed 14 June 2022 for application 16748985 filed 22 January 2020. Currently claims 1-4, 7-10, and 13-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 7-10, and 13-16 in the reply filed on 14 June 2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In step 1, the claims are directed to the statutory categories of a method, a system and an article of manufacture, respectively.
In step 2a prong 1, claims 1, 7 and 13, recite, in part, capturing dependencies across variables, mapping an order of a sample to a lookup table, capturing dependencies within a sequence, obtaining an attention weighting, utilizing the attention weight to acquire a vector, masking the sequence, employing a dense interpolation for encoding an ordering to obtain a vector representation, obtain logits from the vector representation. These limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-based”, “linear layer”, “final prediction layer”, “controller”, “memory”, “computer-readable storage medium”, and “processor”, in the context of the claims, the limitations encompass a person performing the steps of the claims to generate a prediction by hand using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “computer-based”, “final prediction layer”, “controller”, “memory”, “computer-readable storage medium”, and “processor”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The linear and final prediction layer are merely the implementation of the abstract idea on neural network components.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-based”, “final prediction layer”, “controller”, “memory”, “computer-readable storage medium”, and “processor” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claims are not patent eligible.
In step 2a prong 1, claims 2-4, 8-10, and 14-16 recite, in part, a masked multi-head mechanism, fully parallelizable operations, and a binary classification problem including a softmax layer. These amount to the same abstract idea grouped under mental processes as the independent claim.
In step 2a prong 2, this judicial exception is not integrated into a practical application. The claims do not recite any further additional elements. The additional elements are the same as those presented in the independent claims. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thiagarajan et al. (Attend and Diagnose: Clinical Time Series Analysis using Attention Models)(2017).

Regarding claims 1, 7 and 13, Thiagarajan discloses: A computer-based method for analyzing and modeling a multivariate time series data based on an attention computation (abstract), the method comprising: 
capturing dependencies across different variables through input embedding (“Input Embedding: Given the multivariate clinical measurements at every time step, the first step in our architecture is to generate an embedding that captures the dependencies across different variables without considering the temporal information.” P4 last ¶); 
mapping an order of a sample appearance to a randomized lookup table via positional encoding (“Since our architecture contains no recurrence, in order to incorporate information about the order of the sequence, we include information about the relative or absolute position of the time-steps in the sequence. In particular, we add positional encodings to the input embeddings of the sequence. The encoding is performed by mapping the order of sample appearance to a randomized lookup table.” P5 ¶2); 
capturing dependencies within a single sequence through a self-attention mechanism (“Self-attention, also referred as intra-attention, is designed to capture dependencies of a single sequence. Self-attention has been used successfully in a variety of NLP tasks including reading comprehension (Cui et al. 2016) and abstractive summarization (Paulus, Xiong, and Socher 2017). As we will describe later, we utilize a restricted self-attention that imposes causality, i.e., considers information only from positions earlier than the current position being analyzed.” P5 ¶3); 
determining a range of dependency to consider for each position being analyzed (“In addition, depending on the task we also determine the range of dependency to consider. For example, we will show in our experiments that phenotyping tasks require a longer range dependency compared to mortality prediction.” P5 ¶3); 
obtaining an attention weighting to other positions in the sequence through computation of an inner product (“For each position, we compute the inner product between the query vector at the position and the key vectors at every other position (within the restricted set) to obtain an attention weighting to other positions in the sequence.” P5 ¶4); 
utilizing the attention weighting to acquire a vector representation for a position (“Using these attention weights, we compute a weighted combination of the value vectors and pass the result through a feed-forward network to obtain the vector representation for that position.” P5 ¶4); 
masking the sequence to enable causality (“Since the prediction is carried out using measurements from the last 24 hours, we did not apply any additional masking in the attention module, except for ensuring causality.” P8 last ¶); 
employing a dense interpolation technique for encoding partial temporal ordering to obtain a single vector representation (“After obtaining a single vector representation from dense interpolation, we utilize a linear layer to obtain the logits.” P6 ¶4); 
applying a linear layer to obtain logits from the single vector representation  (“After obtaining a single vector representation from dense interpolation, we utilize a linear layer to obtain the logits.” P6 ¶4); and 
applying a final prediction layer whose type depends on a specific task (“The input embedding and attention modules are shared across the tasks, while the final representations and the prediction layers are unique to each task.” P7 last ¶).

Regarding claims 2, 8 and 14, Thiagarajan discloses: The method of claim 1, wherein the self-attention mechanism is a masked multi-head mechanism (“In this paper, we proposed a novel approach to model clinical time-series data, which is solely based on masked self-attention, thus dispensing recurrence completely. Our self-attention module captures dependencies restricted within a neighborhood in the sequence and is designed by adopting the multi-head attention.” P9 §conclusion ¶1).

Regarding claims 3, 9 and 15, Thiagarajan discloses: The method of claim 1, wherein analysis and modeling of the multivariate time series data is fully parallelizable (“In comparison, the proposed approach requires a constant O(1) sequential operations (entirely parallelizable) with a total O(T · r · d) computations per layer, where r denotes the size of the mask for self-attention. P6 §complexity ¶1”).

Regarding claims 4, 10 and 16, Thiagarajan discloses: The method of claim 1, wherein the specific task is a binary classification problem and the final prediction layer includes a softmax layer (“The final layer depends on the specific task.We can use a softmax layer for the binary classification problems, a sigmoid layer for multi-label classification since the classes are not mutually exclusive and a ReLU layer for regression problems.” P6 §Linear and Softmax Layers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122